 



Exhibit 10.3
2007 Awards — Exhibit A
Evidence of Award
Keith Cowan
Throughout this Evidence of Award we sometimes refer to Sprint Nextel
Corporation and its subsidiaries as “we” or “us.”
Option Right
1. Award of Option Right
     The Human Capital and Compensation Committee of the Board of Directors of
Sprint Nextel has granted you an Option Right to purchase from us 157,828 shares
of Series 1 common stock, par value $2.00 per share of Sprint Nextel (the
“Common Stock”) at an Option Price of $21.48 per share. The Option Right is
governed by the terms of the Sprint Nextel Corporation 2007 Omnibus Incentive
Plan (the “Plan”) and is subject to the terms and conditions described in this
Evidence of Award. The Option Right is not intended to qualify as an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code of
1986 (the “Code”).
2. When the Option Right Becomes Exercisable
     Your Option Right becomes exercisable at a rate of 1/3rd of the total
number of shares subject to purchase on each of the first three anniversaries of
the Date of Grant, conditioned upon you continuously serving as our employee
through those vesting dates. You will forfeit the unvested shares under your
Option Right if your service with us ends for any reason, unless vesting
accelerates as described in paragraph 3 below. These rules, and the
post-termination exercise periods are described in Section 6 of this Evidence of
Award below.
3. Acceleration of Vesting
     Unvested shares under your Option Right may become vested before the time
at which they would normally become vested by the passage of time — that is, the
vesting may accelerate. Accelerated vesting occurs upon (1) your termination of
service because of your death or Disability, or (2) under the conditions
described in Section 13 of the Plan in connection with your termination without
Cause following a Change in Control of Sprint Nextel.
4. Exercise of Option Right
To the extent it has vested, you may exercise your Option Right under this Award
in whole or in part at the time or times as permitted by the Plan if the Option
Right has not otherwise expired, been forfeited or terminated. You exercise by
delivering a written election under procedures established by the Treasurer of
Sprint Nextel (including by approved electronic medium) and paying the Option
Price. You may pay the Option Price by

  •   check or by wire transfer of immediately available funds,

 



--------------------------------------------------------------------------------



 



  •   actual or constructive transfer of shares of Common Stock you have owned
for at least six months having a Fair Market Value on the Exercise Date equal to
the total Option Price,

or by any combination of cash, shares of Common Stock and other consideration as
the Committee may permit. To the extent permitted by law, you may pay the Option
Price from the proceeds of a sale through a broker designated by the Treasurer
of Sprint Nextel.
5. Expiration of Option Right
Unless terminated earlier in accordance with the terms of this Evidence of Award
or the Plan, the Option Right granted herein will expire at 4:00 P.M., U.S.
Eastern Time, on the tenth Anniversary of the Grant Date (the “Expiration
Date”). If the Expiration Date is a Saturday, Sunday or any other day on which
the market on which our Common Stock trades is closed (a “Non-Business Day”),
then the Option Right granted herein will expire, unless earlier terminated in
accordance with the terms of this Evidence of Award or the Plan, at 4:00 P.M.,
U.S. Eastern Time, on the first business day before the Expiration Date.
6. Effect of your Termination of Employment
If you cease to be an employee of Sprint Nextel for any reason, the effect on
your Option Right is described below. In no event may your Option Right be
exercised after the Expiration Date. If, after your involuntary termination, you
receive salary continuation paid according to the payroll cycle (i.e., not in a
lump sum), Termination Date for purpose of this table means the last day of your
severance pay period.

          Termination Event   Exercisable Options   Unexercisable Options
Resignation or involuntary termination (not for Cause)
  May exercise up to 3 months after Termination Date   Expire on Termination
Date
 
       
For Cause
  Forfeited   Forfeited
 
       
Disability
  May exercise up to 12 months after Termination Date   Vest on Termination
Date;
May exercise up to 12 months after Termination Date
 
       
Death
  May exercise up to 12 months after Termination Date   Vest on Termination
Date;
May exercise up to 12 months after Termination Date

 



--------------------------------------------------------------------------------



 



Restricted Stock Units
7. Award of Restricted Stock Units
     The Human Capital and Compensation Committee of the Board of Directors of
Sprint Nextel has granted you an Award of 56,844 Restricted Stock Units (RSUs)
under the terms of the Plan as of the Date of Grant. Each RSU represents the
right for you to receive from us one share of Common Stock on the vesting date.
In addition, each RSU gives you the right to dividend equivalents as described
in paragraph 8 below. Your right to receive shares of Common Stock under the
RSUs is a contractual right between you and us and does not give you a preferred
claim to any particular assets or shares of Sprint Nextel.
8. Performance Adjustment
     Subject to the discretion of the Human Capital and Compensation Committee,
the number of RSUs in Section 7 above will be adjusted by multiplying that
number by a payout percentage (from 0% to 200%) based on achievement of
financial objectives relating to consolidated adjusted operating income before
depreciation and amortization (OIBDA) margin during 2009 (excluding certain
business segments) and cumulative free cash flow from operations during 2007
through 2009 (the “Performance Adjustment”). Cash dividends on the Common Stock,
if any, underlying your vested RSUs will be paid to you as soon as practicable
after the vesting date. These cash dividends will be calculated by first
adjusting the RSUs by the Performance Adjustment and then applying the dividend
rate for each quarterly dividend for which you held the RSUs, as adjusted, on
each dividend record date.
9. Restriction Period
     Your RSUs are subject to the restrictions and conditions in this Evidence
of Award. Your RSUs vest 100 percent on the third anniversary of the Date of
Grant, conditioned upon you continuously serving as our employee through that
vesting date. However, vesting of your RSUs may accelerate as described in
paragraph 11 below. RSUs that are subject to forfeiture on your termination of
service as an employee are called “unvested RSUs,” and RSUs no longer subject to
forfeiture or restrictions on transfer are called “vested RSUs.” The date on
which the RSU becomes vested is its “vesting date.”
10. Forfeiture of RSUs
     You will forfeit unvested RSUs if you terminate your service with Sprint
Nextel for any reason (unless vesting of your RSUs accelerates under paragraph
11).
11. Acceleration of Vesting
     Unvested RSUs may become vested RSUs before the time at which they would
normally become vested by the passage of time — that is, the vesting of RSUs may
accelerate. Accelerated vesting occurs upon (1) your termination of service
because of your death or Disability, or (2) under the conditions described in
Section 13 of the Plan in connection with a Change in Control of Sprint Nextel.

 



--------------------------------------------------------------------------------



 



Provisions Applicable to Option Right and RSUs
12. Transfer of your Option Right and RSUs and Designation of Beneficiaries
     Your Option Right and RSUs represent a contract between Sprint Nextel and
you, and your rights under the contract are not assignable to any other party
during your lifetime. Upon your death, your Option Right may be exercised in
accordance with the terms of the Award by any beneficiary you name in a
beneficiary designation or, if you make no designation, by your estate. Also
upon your death, shares of Common Stock underlying your RSUs will be delivered
in accordance with the terms of the Award to any beneficiaries you name in a
beneficiary designation or, if you make no designation, to your estate.
13. Plan Terms
     All capitalized terms used in this Evidence of Award that are not defined
in this Evidence of Award have the same meaning as those terms have in the Plan.
The terms of the Plan are hereby incorporated by this reference. A copy of the
Plan will be furnished upon request.
14. Adjustment
     In the event of any change in the number or kind of outstanding shares of
our Common Stock by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.
15. Amendment
     This Evidence of Award is subject to the terms of the Plan, as may be
amended from time to time, except that the Award which is the subject of this
Evidence of Award may not be materially impaired by any amendment or termination
of the Plan approved after the Date of Grant without your written consent.
16. Data Privacy
     By entering into this agreement, you (i) authorize us, and any agent of
ours administering the Plan or providing Plan recordkeeping services, to
disclose to us or our subsidiaries such information and data as we or our
subsidiaries request in order to facilitate the grant of the Option Right and
the RSUs and the administration of the Plan; (ii) waive any data privacy rights
you may have with respect to such information; and (iii) authorize us to store
and transmit such information in electronic form.
17. Governing Law
     This Evidence of Award will be governed by the laws of the State of Kansas.

 



--------------------------------------------------------------------------------



 



18. Severability
     The various provisions of this Evidence of Award are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.
19. Entire Agreement
     This Evidence of Award contains the entire understanding of the parties.
This Evidence of Award may not be modified or amended except in writing duly
signed by the parties, except that we may adopt a modification or amendment to
the Evidence of Award that is not materially adverse to you. Any waiver or any
right or failure to perform under this Evidence of Award must be in writing
signed by the party granting the waiver and will not be deemed a waiver of any
subsequent failure to perform.

            Sprint Nextel Corporation
      By:   /s/ Sandra J. Price              Authorized Officer                 
       /s/ Keith Cowan               Executive             

This document constitutes part of a prospectus covering securities that have
been registered under
the Securities Act of 1933

 